Exhibit 10.4

 

LOGO [g686458g55z27.jpg]

 

Cynthia L Gibson

Executive Vice President, Chief Legal Officer & Corporate Secretary

  

9721 Sherrill Blvd. | Knoxville, TN 37932

865-560-4440

cynthia.gibson@scrippsnetworks.com

Amendment No. 3 to

Employment Agreement

March 3, 2014

Mr. Kenneth W. Lowe

9721 Sherrill Boulevard

Knoxville, TN 37932

 

Re: Amendment to Employment Agreement

Dear Ken:

This Amendment No. 3 (this “Amendment”) to your Employment Agreement with
Scripps Networks Interactive, Inc. (the “Company”), dated as of March 29, 2010,
as amended as of October 6, 2010 and August 1, 2012 (the “Employment
Agreement”), amends the Employment Agreement as expressly stated herein.

 

1. Term. The first sentence of Section 1 of the Employment Agreement is amended
by deleting “December 31, 2015” and replacing it with “December 31, 2016”.

 

2. Annual Salary. The first sentence of Section 3(a) of the Employment Agreement
is deleted in its entirety and replaced with the following:

“For all the services rendered by you in any capacity under this Agreement, the
Company agrees to pay you $1,420,000 a year in base salary (“Annual Salary”),
less applicable deductions and withholding taxes, in accordance with the
Company’s payroll practices as they may exist from time to time during the
Term.”

 

3. No Other Amendments. Except as expressly amended, modified and supplemented
hereby, the provisions of the Employment Agreement are and will remain in full
force and effect and shall be binding on the parties thereto. References in the
Employment Agreement or in any other document to the Employment Agreement shall
refer to the Employment Agreement, as amended hereby.

 

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------

Kenneth W. Lowe

March 3, 2014

Page 2

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all three copies of this Amendment to the undersigned for execution on
behalf of the Company; after this Agreement has been executed by the Company and
a fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

Sincerely yours, /s/ Cynthia L. Gibson Cynthia L. Gibson EVP, Chief Legal
Officer & Corporate Secretary

 

ACCEPTED AND AGREED: /s/ Kenneth W. Lowe Kenneth W. Lowe